Name: EEC Council: Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities 97 20.4.62 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 965/62 REGULATION No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables if prices are to remain stable on Community markets , the quality standards must also apply to products from third countries ; whereas , moreover , provision must be made for protective measures in respect of goods imported from third countries at abnormal prices ; Whereas it is desirable to adopt Community rules on the working of the market and on commercial trans ­ actions ; Whereas the establishment of a common organisation of the market requires that a study be undertaken of existing aid arrangements in the Member States to eliminate any which are liable to distort con ­ ditions of competition and affect trade between Member States ; whereas to this end Articles 92 , 93 and 94 of the Treaty should be made to apply to fruit and vegetables ; Whereas implementation of the measures of market organisation referred to above must be accompanied by the abolition of obstacles to trade ; whereas quan ­ titative restrictions or measures having equivalent effect should be eliminated and recourse to Article 44 of the Treaty renounced according to a timetable to be laid down for products graded in accordance with the common quality standards ; Whereas , in order to facilitate implementation of the proposed measures , a procedure should be provided for establishing close co-operation between Member States and the Commission within a Management Committee ; Whereas the common organisation of the market in fruit and vegetables must be fully established by the end of the transitional period ; THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty estab ­ lishing the European Economic Community, and in particular Articles 42 and 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas the operation and development of the com ­ mon market in agricultural products must be ac ­ companied by the establishment of a common agricul ­ tural policy to include in particular a common organ ­ isation of agricultural markets established product by product ; Whereas the production of fruit and vegetables con ­ stitutes a substantial factor in agricultural income and whereas the essential objective must be achieve ­ ment of a balance between supply and demand at fair prices to the producer , account being taken of trade with third countries, while encouraging special ­ isation within the Community ; Whereas , within the context of the objectives to be attained, one of the steps to be taken for the gradual introduction of a common organisation of the market is the adoption of common quality stan ­ dards to be gradually applied to fruit and vegetables entering into intra-Community trade and to the same products offered for sale on the home market of the producer Member State ; Whereas application of these standards should have the effect of keeping products of unsatisfactory qual ­ ity off the market, guiding production to meet con ­ sumers' requirements , and facilitating trade relations based on fair competition, thus helping to improve the profitability of production ; Whereas the system to be introduced must enable the preference resulting from implementation of the Treaty to be maintained in favour of Member States ; whereas , - HAS ADOPTED THIS REGULATION : Article 1 With a view to ensuring a progressive development of the common market and the common agricultural policy, a common organisation of the market in fruit and vegetables shall be progressively established. 98 Official Journal of the European Communities Article 2 industrial processing and shall fix the dates on which standards begin to apply. 3 . The adjustments to be made to the quality stan ­ dards shall be decided, on the basis of developments in marketing techniques , in accordance with the pro ­ cedure laid down in Article 13 . Article 5 1 . Common standards covering quality, sizing and packaging (hereinafter called 'quality standards ') shall be established for each product or group of products . 2 . Products to which quality standards apply shall be accepted for trade between Member States only if they conform to these quality standards . They shall be accepted for import from third countries only if they conform to the said quality standards or to stan ­ dards that are at least equivalent. The Commission shall take the necessary steps to give effect to this paragraph . 3 . The quality standards shall apply from 1 July 1962 to the products listed in Annexes I A and I B. The standards for products listed in Annex I A are set out in Annex II . Standards for the products listed in Annex I B shall be adopted not later than 30 June 1962 in accordance with the procedure laid down in Article 13 . 1 . The exporting Member State shall submit the products intended for export to another Member State to a quality control before these products leave the territory of the exporting Member State . The supervisory body designated by the exporting Member State shall issue for each lot a certificate stating the quality and certifying that the quality and classification of the products correspond at the time of inspection to the quality standards . The cer ­ tificate shall accompany the goods to their destination . 2 . The importing Member State may verify, through the competent supervisory body, that the classification of the product coming from another Member State is in accordance with the quality stated on the certificate delivered by the supervisory body of the exporting Member State . Article 3 Article 6 1 . The quality standards shall be gradually applied to fruit and vegetables offered for sale on the home market of the producer Member State . Not later than 31 December 1962 the Council , acting in accordance with the voting procedure laid down in Article 43 of the Treaty on a proposal from the Commission, shall lay down provisions , detailed rules and a timetable for applying these quality standards . Quality standards for these products shall be fully applied not later than 1 January 1968 . Quality standards for the products listed in annex I A shall , however, be applied not later than 1 July 1965 . 2 . Not later than 30 June 1964 the Council , acting in accordance with the voting procedure laid down in Article 43 of the Treaty on a proposal from the Commission, shall adopt Community rules on the working of the market and on commercial transactions . Detailed rules for the application of Article 5 shall be adopted not later than 30 June 1962 in accordance with the procedure laid down in Article 13 . These rules must take into account the need to ensure the co-ordination of the activities of the supervisory bodies and the uniform interpretation and application of the quality standards . Article 7 Article 4 The provisions of Articles "92 , 93 and 94 of the Treaty shall apply to the production of and trade in the products falling within heading No 07.01 (with the exception of sub-heading No 07.01 A) and . headings Nos 08.02 to 08.09 of the Common Customs Tariff . Article 8 1 . The Council , acting by a qualified majority on a proposal from the Commission, shall decide on the products to be added to the list set out in Annex I , shall adopt quality standards for these products , shall fix the dates on which these standards begin to apply and shall make the necessary alterations in the time ­ table laid down in Article 9 (2). 2 . The Council shall adopt, in accordance with the procedure laid down in paragraph 1 of this Article, quality standards for these products intended for 1 . Customs duties on imports in force between Member States for the products falling within heading No 07.01 , with the exception of sub-heading No 07.01 A, and headings Nos 08.02 to 08.09 of the Common Customs Tariff shall be gradually reduced until they are abolished on 1 January 1970. 99Official Journal of the European Communities 2 . The Common Customs Tariff duties for the same products shall be applied in full from 1 January 1970, without prejudice to the provisions of Article 23 (1 ) (a) of the Treaty. Article 9 1 . Quantitative restrictions on imports and measures having equivalent effect shall be abolished in trade between Member States in products graded under the provisions of the present Regulation in accordance with the timetable set put in paragraph 2 . 2 . The measures referred to in paragraph 1 shall be abolished : ( a) not later than 30 June 1962 for products of the 'Extra' Class ; (b) not later than 31 December 1963 for products of Class I ; ( c) not later than 31 December 1965 for products of Class II . Member States shall dispense with recourse to the provisions of Article 44 of the Treaty in respect of the same quality classes on the same dates . The Member State or States which apply these measures shall take the necessary steps to prevent goods in transit from being affected ; when the frontier is closed the time allowed for delivery shall be not less than three days . They must be prepared to enter immediately into negotiations to find provisional arrangements to obviate excessive or avoidable losses to exporters . These arrangements shall be communi ­ cated without delay to the other Member States and to the Commission. On the basis of the provisions of paragraph 1 , the Commission, after consultation with the Member States within the Management Committee established pursuant to Article 12 , shall , under an emergency procedure and within a maximum period of four working days following the communication referred to in the first subparagraph, decide whether the measures are to be kept in force, amended or repealed . The Commission may also decide on measures to be applied by the other Member States . The decision of the Commission shall be communi ­ cated to all Member States . It shall enter into force immediately. 3 . Any Member State may refer the decision of the Commission to the Council within a maximum period of three working days following its communication . The Council shall meet without delay. On the basis of the provisions of paragraph 1 , it may, acting by a qualified majority, amend or repeal the decision taken by the Commission . 4. The protective measures taken in accordance with the provisions of paragraphs 1 to 3 shall not apply to imports of the products referred to in Article 9 (2) (a). However, Member States may request the Com ­ mission to authorise the application of such protective measures to these products . On request by the State concerned, the Commission shall , taking into account the measures already applied, lay down under an emergency procedure any protec ­ tive measure which it considers necessary and shall specify conditions and detailed rules for its application. ' 5 . Any protective measure affecting trade between Member States must first be applied to relations with third countries , the principle of Community preference being respected. Article 10 1 . If, following the application of the measures con ­ cerning the progressive establishment of a common organisation of the market in fruit and vegetables , this market in one or more Member States experiences or is threatened with serious disturbances likely to endanger the objectives set out in Article 39 of the Treaty by reason of imports of the products liberalised in accordance with Article 9, the Member State or States concerned may take the necessary protective measures relating to the importation of the products listed in Article 9 (2) (b) and (c) during the tran ­ sitional period and from the time when, in pursuance of the last subparagraph of Article 9 (2), Article 44 is no longer applicable to those products . Such measures may not be taken with regard to a given quality unless measures which are at least equivalent have been enforced for the lower qualities of the same classified product. The level of protection which would result from the application of these measures must not exceed the level of protection which exists at the time of the entry into force of this Regulation . 2 . The Member State or States concerned shall be required to notify other Member States and the Com ­ mission of these measures at the latest when they enter into force. Article 11 1 . The Council , acting by a qualified majority on a proposal from the Commission , shall decide as to the co-ordination and standardisation, in step with the development of the common organisation of the mar ­ ket, of the treatment accorded by each Member State to imports from third countries . 100 Official Journal of the European Communities 2 . The representative of the Commission shall sub ­ mit a draft of the measures to be taken . The Committee shall deliver its Opinion on such measures within a time limit to be set by the Chairman according to the urgency of the questions under consideration. An Opinion shall be adopted by a majority of twelve votes . 3 . The . Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the Opinion of the Committee , they shall forthwith be communicated by the Commission to the Council . In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council may, by a qualified ^majority, take a different decision within one month . 2 . However , where Community markets experience or are threatened with serious disturbances resulting from imports from third countries at prices lower than the reference price, Member States may suspend these imports or impose , upon them a countervailing charge which- shall be the same for all Member States and payable on entry. The reference price shall be calculated on the basis of average prices recorded over a certain period on the producer markets where prices are the lowest in the Community for products of Community origin and for a specific standard quality. The amount of this countervailing charge, which may be calculated on a flat-rate basis , shall be equal to the difference between the reference price and the entry price of an imported product, excluding customs duties . The Management Committee shall decide upon the suspension of imports and the fixing of the amount of the countervailing charge, in accordance with the procedure laid down in Article 13 , the urgency of the matter being taken into account. Detailed rules for the application of this paragraph shall be adopted not later than 30 June 1962 in accordance with the procedure laid down in Article 13 . Article 14 The Committee may consider any other question re ­ ferred to it by its Chairman either on his own initiative or at the request of the representative of a Member State . Article 15 Article 12 At the end of the transitional period, the Council , acting by a qualified majority on a proposal from the Commission, shall decide in the light of experience whether to retain or amend the provisions of Article 13 . ' 1 . A Management Committee for Fruit and Veg ­ etables (hereinafter called the 'Committee') shall be established, consisting of representatives of Member States and with a representative of the Commission as Chairman. 2. Within the Committee, the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote. Article 16 Member States shall take steps to adapt provisions laid down by law, regulation or administrative action so that the provisions of this Regulation may be applied from 1 July 1962 . Article 13 Article 171 . Where the provisions of this Regulation expressly call for the procedure defined in this Article to' be applied, the Chairman shall refer the matter to the Committee , either on his own initiative or at the request of the representative of a Member State . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its . entirety and directly applicable in all Member States . Done at Brussels , 4 April 1962. For the Council The President M. COUVE DE MURVILLE 101Official Journal of the European Communities ANNEX I A Products destined for consumption in the fresh state CCT heading No 07.01 B I Cauliflowers ex 07.01 D Lettuces, curled-leaved endives and broad-leaved (Batavian) endives ex 07.01 H Onions 07.01 M Tomatoes 08.06 A II Apples , other than cider apples ex 08.06 B Pears 08.07 A Apricots ex 08.07 B Peaches 08.07 D Plums ANNEX I B 07.01 C Spinach ex 07.01 D II Witloof chicory 07.01 F I Peas 07.01 F II Beans ex 07.01 G II Carrots - 07.01 L Artichokes ex 08.02 A Sweet oranges 08.02 B Mandarins, clementines 08.02 C Lemons 08.04 A Table grapes 08.07 C Cherries 08.08 A Strawberries ANNEX 11/1 Common quality standards for cauliflowers I. DEFINITION OF PRODUCE This standard applies to cauliflowers grown from Brassica Oleracea L. , variety Botrylis L. , to be supplied fresh to the consumer, cauliflowers for processing being excluded. II . QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements at the dispatching stage, after preparation and packaging. 102 Official Journal of the European Communities B. Minimum requirements The flower clusters should be :  fresh in appearance  intact  sound (subject to the special provisions for each class)  clean, in particular free from all traces of fertiliser or other chemicals  free from all abnormal external moisture  free from foreign smell or taste . C. Classification (i) 'Extra ' Class Cauliflowers in this class must be of superlative quality. In shape, development and colouring they must be typical of the variety. The flower clusters must be :  well formed, firm and compact  of very close texture  uniformly white or slightly creamy in colour  free from any defects . In addition, if the cauliflowers are put on sale 'with leaves ' or 'trimmed' the leaves must have a fresh appearance. ( ii ) Class I Cauliflowers in this class must be of good quality . They must have the characteristics typical of the variety. However, the following may be allowed :  a slight defect in shape or development  a slight defect in colouring  a very slight woolliness . In any case, the flower clusters must be :  firm  of close texture  white to ivory in colour (excluding any other coloration)  free from defects , such as blemishes , protruding leaves in the head, damage by animal parasites or disease, traces of frost, bruising. In addition, if the cauliflowers are put on sale 'with leaves ' or ' trimmed', the leaves must have a fresh appearance . ( iii) Class II   . This class comprises cauliflowers of marketable quality which do not qualify for in ­ clusion in the higher classes but satisfy the minimum requirements specified above. The flower clusters may be :  slightly deformed  slightly loose in texture  yellowish in-colour . They may have :  slight traces of sun scorching r an excrescence of not more than five pale green leaves in the head  they may be slightly woolly (but not wet or greasy to the touch). Official Journal of the European Communities 103 They may also have two of the following defects :  slight traces of damage by animal parasites or disease  slight superficial damage by frost  slight bruising provided that the defects do not impair the product's keeping qualities or seriously affect its market value . III . SIZING Sizing of cauliflowers is determined by the maximum diameter of their equatorial section or by the arc measured on the largest dimension of the upper part of the inflorescence. (Sizing based on measurement of the arc has been adopted as a temporary measure.) The minimum diameter is fixed at 11 cm and the minimum dimension of the arc at 13 cm. The difference in size between the smallest and the largest cauliflower in each package may not exceed 4 cm for sizing by diameter or 5 cm for sizing by measurement of the arc. IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce in each package. A. Quality tolerances ( i) 'Extra ' Class 5% by number of cauliflowers not satisfying the requirements of the class but meeting the requirements of the class immediately below (Class I). (ii) Class I 10% by number of cauliflowers not satisfying the requirements of the class but meeting the requirements of the class below (Class II). ( iii ) Class II 10% by number of cauliflowers not satisfying the requirements of the class but fit for consumption . B. Size tolerances For all classes : 10 % by number of cauliflowers per package conforming to the size immediately above or below that stated on the package, the minimum diameter for cauliflowers in the smallest size grade being 10 cm (or 12 cm arc measurement). C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed :  10% for the 'Extra' Class  15% for Classes I and II . V. PACKAGING AND PRESENTATION A. Presentation Cauliflowers may be put up in the following three ways : ( i) 'With leaves': cauliflowers covered with healthy green leaves, sufficient in number and long enough to cover and protect the head entirely . The stalk ' must be cut off slightly below the protecting leaves . ( ii ) 'Without leaves' : cauliflowers with all the leaves and the non-edible portion of the stalk removed. At most there may be five small and tender pale green leaves , untrimmed, close to the head . 104 Official Journal of the European Communities \ ( iii ) 'Trimmed': cauliflowers with a sufficient number of leaves left on to protect the head. These leaves must be healthy and green and trimmed to not more than 3 cm from the base of the head . The stalk must be cut off slightly below the protecting leaves . B. Uniformity The contents ' of each package must be uniform and contain only cauliflowers of the same quality, size, type and shape . In addition , each package of 'Extra' Class cauliflowers must also be uniformly made up as to colour. C. Packaging The cauliflowers must be tightly packed, though the heads must not be damaged by excessive pressure . Any paper or other material used inside the package must be new and harmless ¢ . to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The cauliflowers, when packaged, must be free from any foreign bodies . 'Extra' Class cauliflowers must be packed with particular care so as to ensure the greatest possible protection of the flower clusters . VI . MARKING Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer ] J Name and address or code mark .Dispatcher J B. Nature of produce 'Cauliflowers ' (when the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national , regional or local trade name . D. Commercial specifications  Class  Method of sizing  Size or number of units . E. Official control mark (optional). ANNEX 11/2 Common quality standards for tomatoes &lt; I. DEFINITION OF PRODUCE This standard applies Esculentum Mill., to excluded. to tomatoes , being fresh fruit grown from varieties of Lycopersicum be supplied fresh to the consumer, tomatoes for processing being II . QUALITY REQUIREMENTS A. General The purpose of the standard . is to define the quality requirements at the dispatching stage, after preparation and packaging. Official Journal of the European Communities 105 B. Minimum requirements (i) The tomatoes must be :  intact  sound (subject to the special provisions for each class)  clean, in particular free from all traces of chemicals  free from all abnormal external moisture  free from foreign smell or taste . (ii) The state of ripeness must be such as to allow the tomatoes to withstand transport and handling, to remain in good condition until they reach their place of destination and to meet market requirements there. C. Classification (i) 'Extra ' Class Tomatoes in this class must be of superlative quality. Their flesh must be firm and they must have all the characteristics typical of the variety. They must have no defects . No 'green backs' are allowed. A distinction is made between :  'round' tomatoes  'ribbed' tomatoes , which are regular in shape but ribbed ; the ribs must not, however, extend for more than one-third of the peripheral distance between stalk and top . (ii ) Class I Tomatoes in this class must be of good quality. They must be reasonably firm, without serious defects and have all the characteristics typical of the variety. They may have slight bruises . Healed or unhealed cracks and visible 'green backs' are excluded. A distinction is made between :  'round' tomatoes  'ribbed' tomatoes . These tomatoes must, however, be regular in shape. (iii) Class 11 This class comprises tomatoes of marketable quality which do not qualify for inclusion in the higher classes . These tomatoes may be irregular in shape but must satisfy the minimum requirements specified above. They must be reasonably firm and must not have unhealed cracks . Healed cracks not more than 3 cm in length are allowed . III . SIZING Sizing is compulsory for tomatoes classified in the 'Extra' Class . Sizing is determined by the maximum diameter of the equatorial section. 106 Official Journal of the European Communities The tomatoes must be graded according to the following scale :  from 35 mm up to but excluding 40 mm  from 40 mm up to but excluding 47 mm  from / 47 mm up to but excluding 57 mm  from 57 mm up to but excluding 67 mm  from 67 mm up to but excluding 77 mm  from 77 mm up to but excluding 87 mm. 'Ribbed' tomatoes of the largest size may not be classified in the 'Extra' Class . In the case of unsized tomatoes of Classes I and II, the minimum diameter is 35 mm. IV . TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce in each package. A. Quality tolerances (i) 'Extra' Class : 5% by number or weight of tomatoes not satisfying the requirements for the class but meeting the requirements for the class immediately below (Class I), with i not more than 2% of tomatoes with cracks . ( ii) Class I : 10% by number or weight of tomatoes not satisfying the requirements for the class but meeting the requirements for the class below (Class II), with not more than 5% of tomatoes with cracks . (iii) Class 11 : 10% by number or weight of tomatoes not satisfying the requirements for the class but fit for consumption . B. Size tolerances For all classes : 10% by number or weight of tomatoes per package conforming to the size immediately above or below that stated on the package with a minimum of 33 mm. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed :  10% for the 'Extra' Class  15% for Classes I and II . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform and must contain only tomatoes of the same origin , variety and quality. In addition, for the 'Extra' Class and Class I the tomatoes must be of uniform colouring and ripeness . When tomatoes are size-graded each package must contain only tomatoes of the same size. B. Packaging The produce must be packed in such a way as to ensure that it is suitably protected . For the 'Extra' Class and Class I the bulk of the goods should be separated from the bottom , sides and lid, if any, by some form of protection . Any paper or other material used inside the package must be new and harmless to human food . When printed matter is used the printing must be on the outside only so as not to come into contact with the produce . The tomatoes, when packaged, must be free from any foreign bodies . * Official Journal of the European Communities 107 VI . MARKING Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer J ( Name and address or code mark. Dispatcher I B. Nature of produce 'Tomatoes' (when the contents of the package are not visible from the outside). C. Origin of produce District of origin , or national, regional or local trade name. D. Commercial specifications  Class  The indication 'ribbed' where appropriate  Size or the indication 'unsized'. E. Official control mark (optional) "When the above-mentioned particulars are written on a label , the latter must be affixed to the outside of the package and must not be less than 40 sq cm in size. ANNEX 11/3 Common quality standards for apples and pears I. DEFINITION OF PRODUCE This standard applies to dessert and culinary apples and pears, being fresh fruit grown from var ­ ieties of Pyrus Malus L. and Pyrus Communis L. , to be supplied fresh to the consumer, apples and pears for processing being excluded. II . QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for dessert and culinary apples and pears at the dispatching stage, after preparation and packaging. The standard applies to apples and pears in general, the designation of the specific var ­ ieties to be covered by the standard being left to each country.  B. Minimum requirements (i) The fruit must be :  intact  sound (subject to the special provisions for each class)  clean, in particular free from all traces of chemicals  free from all abnormal external moisture  free from foreign smell or taste . ( ii ) The fruit must have been carefully hand-picked and be sufficiently developed . The state of ripeness must be such as to allow the fruit to withstand transport and handling, to remain in good condition until it reaches its place of destination and to meet market requirements there . 108 Official Journal of the European Communities C. Classification (i) 'Extra ' Class Fruit in this class must be of superlative quality. In shape, size and colouring it must be typical of the variety and the stalks must be intact. It must have no d'efects . 1 ( ii ) Class I Fruit in this class must be of good quality. It must have the characteristics typical of the particular variety. However, the following may be allowed :  a slight defect in shape  a slight defect in development  a slight defect in colouring. The stalk may be slightly damaged. The flesh must be perfectly sound. Skin defects not liable to impair the general appearance and keeping qualities are, however, allowed for each fruit within the following limits :  defects of elongated shape must not exceed 2 cm in length  in the case of other defects, the total area affected must not exceed 1 sq cm, with the exception of speckles , which must not extend over more than one-quarter sq cm in area  pears must not be gritty . (iii) Class II This class comprises fruit of marketable quality which does not qualify for inclusion in the higher classes but satisfies the minimum requirements specified above. Defects in shape, development and colouring are allowed, provided that the fruit preserves its characteristics . The stalk may be missing, provided that the skin is not damaged . The flesh must be free from major defects . Skin defects are, however, allowed for each ' fruit, within the following limits :  defects of elongated shape : maximum length 4 cm  in the case of other defects , the total area affected shall be limited to 2-5 sq cm with the exception of speckles , which must not extend over more than 1 sq cm in area . III . SIZING Sizing is determined by the maximum diameter of the equatorial section. The difference in diameter between fruit in the same package shall be limited to 5 mm :. ; 1 . for 'Extra' Class fruit 2 . for Classes I and II fruit packed in rows and layers . The difference in diameter may amount to 10 mm for Class I fruit packed in bulk. No limit is laid down for Class II fruit packed in bulk . Sizing is compulsory for 'Extra' Class fruit. Official Journal of the European Communities 109 In addition , a minimum size is required for all classes as follows : Apples Extra I  II Large fruit varieties 65 mm 60 mm 55 mm Other varieties 60 mm 55 mm 50 mm Pears Extra I II Large fruit varieties 60 mm 55 mm 50 mm Other varieties 55 mm 50 mm 45 mm Exceptionally, and for summer pears countries concerned , no minimum size 1 August. included in an exhaustive list communicated by the will be laid down for consignments dispatched before IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard fruit in each package. A. Quality tolerances (i ) 'Extra ' Class : 5% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for the class immediately below (Class I) or , excep ­ tionally, those for fruit coming within the tolerances for that class . ( ii) Class 1 : 10% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for the class below (Class II) or, exceptionally, those for fruit coming within the tolerances for that class. ( iii) Class II : 10% by number or weight of fruit not satisfying the requirements for the class , excluding fruit visibly attacked by rot or showing pronounced bruising or unhealed cracks. For all classes, the above tolerances may in no case exceed 2% of maggoty or spoilt fruit . B. Size tolerances For all classes : 10% by number or weight of fruit per package conforming to the size im ­ mediately above or below that stated on the package. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed :  10% for the 'Extra' Class  15% for Classes I and II . All the above percentages apply to the samples examined during control . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only fruit of the same origin , variety and quality and the same degree of ripeness. In the case of the 'Extra' Class, uniformity also applies to size and colouring. B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the fruit . The fruit when packaged must be free from foreign bodies such as leaves or twigs . 110 Official Journal of the European Communities VI . MARKING ' Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer | [ Name and address ' or code mark.  "Dispatcher J ^ B. Nature of produce  'Apples' or 'Pears ' (when the contents of the package are not visible from the outside)  Name of the variety for the 'Extra' Class and Class I. C. Origin of produce District of origin, or national , regional or local trade name. D. Commercial specifications  Class  Size or number of units (except for produce packed in bulk). E. Official control mark (optional) For packages of over 15 kg, labels used for marking must be not less than 40 sq cm in size . ANNEX 11/4 Common quality standards for peaches I. DEFINITION OF PRODUCE This standard applies to peaches grown- from varieties of Prunus Persica Si'ebi and Zutc to be supplied fresh to the consumer, peaches for processing being excluded. II . QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for peaches at the dis ­ patching stage, after preparation and packaging. The, standard applies to peaches in general, the designation of the specific varieties to be covered by the standard being left to each country. B. Minimum requirements (i) The peaches must be :  intact .  sound (subject to the special provisions for each class) v  clean, in particular free from all traces of chemicals  free from all abnormal external moisture  free from foreign smell or taste. * ( ii) The peaches must have been carefully hand-picked and be sufficiently developed. The state of ripeness must be such as to allow the fruit to withstand transport and handling, to remain in good condition until it reaches its place of destination and to meet market requirements there. Official Journal of the European Communities 111 C. Classification ( i) 'Extra ' Class Fruit in this class must be of superlative quality. In shape, development and colouring it must be typical of the variety, allowing for the district in which it is grown . It must have no defects , (ii) Class I Fruit in this class must be of good quality. It must have the characteristics typical of the particular variety, allowing for the district in which the fruit is grown. However, the following may be allowed :  a slight defect in shape or development  a slight defect in colouring. The flesh must be perfectly sound . Skin defects not liable to impair the general appearance of the fruit or its keeping qualities are allowed. Defects of elongated shape must not exceed 1 cm in length. In the case of other defects , the total area affected must not exceed 0-5 sq cm. (iii) Class II This class comprises fruit of marketable quality which does not qualify for inclusion in the higher classes but satisfies the minimum requirements specified above. Skin defects not liable to impair the general appearance of the fruit or its keeping qualities are allowed, provided that they do not exceed 2 cm in length for defects of elongated shape or 1-5 sq cm in total area for all other defects . III. SIZING Sizing is determined by : '  circumference, or  maximum diameter of the equatorial section . The peaches must be graded according to the following scale : Circumferen.ee Diameter Size code 28 cm and over 90 mm and over AAAA 25 cm and over but under 28 cm 81 mm and over but under 90 mm AAA 23 cm and over but under 25 cm 74 mm and over but under 81 mm AA 21 cm and over but under 23 cm 68 mm and over but under 74 mm A 19 cm and over but under 21 cm 62 mm and over but under 68 mm B 17-5 cm and over but under 19 cm 56 mm and over but under 62 mm C 16 cm and over but under 17-5 cm 50 mm and over but under 56 mm D The minimum size allowed for the 'Extra' Class is 17-5 cm (circumference) and 56 mm (diameter). In addition, peaches (except for those of the 'Extra' Class) with a circumference of 15/16 cm or a diameter of 47/50 mm will be accepted up to 31 July. Sizing is compulsory for all classes . 112 Official Journal of the European Communities IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard fruit in each package . A. Quality tolerances (i) 'Extra ' Class : 5% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for the class immediately below (Class I). (ii) Class I : 10% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for the class immediately below (Class II). ( iii) Class 11 : 10% by number or weight of fruit' not satisfying the minimum requirements but fit for consumption . B. Size tolerances For all classes : 10% by number or weight of fruit per package up to 1 cm more or less in circumference than the size stated on the package. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed :  10% for the 'Extra' Class  15% for Classes I and II . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only fruit of the same variety, quality, degree of ripeness and size, and for the 'Extra' Class , the contents must also be uniform in colour. B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected . Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the fruit. The fruit may be put up in one of the following ways : 1 . In small unit packages for direct sale to the consumer 2. In a single layer, in the case of the 'Extra? Class . Each individual fruit in this category must be protected by a separate wrapping 3 . In one or two layers, in the case of Classes I and II . The fruit when put up for sale must be free from any foreign bodies. VI . MARKING Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer || Name and address or code mark.Dispatcher J B. Nature of produce  'Peaches' (when the contents of the package are not visible from the outside)  Name of variety for the 'Extra' Class and Class I. Official Journal of the European Communities 113 C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications  Class  Size and/or number of units . E. Official control mark (optional). ANNEX 11/5 Common quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives I. DEFINITION OF PRODUCE This standard applies to lettuces' (varieties grown from Lactuca sativa L. excluding 'cutting lettuce'), curled-leaved endives ( Cichorium endivia L. Var. crispa.) and broad-leaved (Batavian) endives ( Cichorium endivia L. Var. latifolia) to be supplied fresh to the consumer. II . QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for the above-mentioned produce, after preparation and packaging. B. Minimum requirements (i) The produce must be :  intact  sound (subject to the special provisions for each class)  of fresh appearance  clean and trimmed, i.e. substantially free from all earth-soiled leaves, vegetable mould or sand and from traces of fertiliser or other chemicals  turgescent  not running to seed  free from all abnormal external moisture  free from foreign smell or taste . (ii) The produce must be of normal development for the season and for the time of mar ­ keting. In the case of lettuce, a reddish discoloration, caused by low temperature during growth, is allowed, unless it seriously affects the appearance of the lettuce. (iii) The roots must be cut close to the base of the outer leaves and the cut must be neat when the produce is dispatched. C. Classification (i) Class I Produce in this class must be :  well formed  firm (with the exception of lettuces grown under glass)  compact  free from damage by animal parasites , from disease and defects affecting edibility  free from any traces of frost and substantially free from physical injury  of the colouring typical of the variety. 114 Official Journal of the European. Communities Lettuces must have a single well-formed heart ; however, in the case of lettuces grown under glass a less well-formed heart is allowed. The yellow centre of curled-leaved endives and broad-leaved (Batavian) endives must cover at least one-third of the plant. (ii) Class 11 This class comprises produce of marketable quality which does not qualify for inclusion in the higher class, but satisfies the minimum requirements specified above. Produce in this class must be :  reasonably well formed  free from damage by animal parasites or from disease which may seriously affect edibility  free from serious physical injury. Slight discoloration of the produce is allowed. Lettuces may have a small heart ; in the case of lettuces grown under glass, absence of heart is permissible . The centres of curled-leaved endives and broad-leaved (Batavian) endives must be yellow in colour. ¢ III . SIZING Sizing is determined by the net weight of 100 units or of 1 unit. A. Minimum weight (i) Lettuces : Open-air lettuces must weigh at least 15 kg per 100 units, or 150 g per unit . Lettuces grown under glass must weigh at least 8 kg per 100 units, or 80 g per unit. (ii ) Curled-leaved, and broad-leaved (Batavian) endives Open-air curled-leaved and broad-leaved (Batavian) endives must weigh at least 20 kg per 100 units or 200 g per unit. Curled-leaved and broad-leaved (Batavian) endives grown under glass must weigh at least 15 kg per 100 units or 150 g per unit. B. Uniformity (i) Lettuces : In each package the difference between the lightest and heaviest units must not exceed :  20 g for lettuces weighing under. 11 kg per 100 units ( 110 g per unit)  40 g for lettuces weighing between 11 and 20 kg per 100 units (between 110 and 200 g per unit)  100 g for lettuces weighing over 20 kg per 100 units ( 200 g per unit). (ii) Curled-leaved and broad-leaved (Batavian) endives In each package the difference between the lightest and heaviest units must not exceed :  150 g for open-air curled-leaved and broad-leaved (Batavian) endives  100 g for curled-leaved and broad-leaved (Batavian) endives grown under glass . IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce in each package . A. Quality tolerances (i) Class 1 : 10% of units not satisfying the requirements of the class but meeting the require ­ ments of Class II . (ii) Class II : 10% of units not satisfying the requirements of the class but in no case possessing defects rendering them unfit for human consumption. Official Journal of the European Communities 115 B. Size tolerances 10% of units not conforming to the standard size but weighing not more than 10% over or under that size . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform and must contain only produce of the same variety, quality and size . B. Packaging The produce must be reasonably packed having regard to the size and type of packaging, without empty spaces or crushing. Produce must be separated from the bottom, long sides and lid by some appropriate form of protection. Lettuces and curled-leaved endives must be arranged in two layers, heart to heart (three layers in the case of returnable packages) ; cos lettuces and broad-leaved- (Batavian) endives may be packed flat. Any paper or other material used must be new and harmless to human food. When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The produce when packaged must be free from any foreign bodies, such as loose leaves and parts of stalk. VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer 1 ? Name and address or code mark. Dispatcher J B. Nature of produce  'Lettuces', 'curled-leaved endives' or 'broad-leaved (Batavian) endives' (when the contents of the package are not visible from the outside) and where possible the name of the variety  Where appropriate the indication 'grown under glass'. C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications  Class  Size (indicated by the minimum weight per 100 units expressed in kg or by the minimum weight per unit) or the number of units . E. Official control mark (optional). 116 Official Journal of the European Communities ANNEX 11/6 Common quality standards for onions I. DEFINITION OF PRODUCE This standard applies to onions of the Allium Cepa L. variety with the exception of 'silverskin' onions and of green onions with full leaves. II. QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for the onions referred to in paragraph 1 at the dispatching stage, after preparation and packaging. B. (Minimum requirements The bulbs must be :  intact  sound (subject to the special provisions for each class)  clean, in particular free from all traces of fertiliser or other chemicals  free from damage due to frost  sufficiently dry for the intended use (in the case of pickling onions , at least the first two outer skins and the stem should be fully dried)  free from all abnormal external moisture  free from foreign smell or taste  lastly, the stems must be twisted or clean cut and must not be more than 4 cm long (except for stringed onions). C. Classification (i) Class I : Onions in this class must be of good quality. In shape and colour they must be typical of the variety. The bulbs must be : ,  firm and compact  not germinated  without hollow or tough stems  free from swelling caused by abnormal development  practically free of root tufts . Small cracks in the outer skin are allowed. (ii ) Class 11: Onions in this class must satisfy the minimum requirements specified above but may differ from Class I in the following ways :  bulbs must be reasonably firm;  they may have the following defects :  shape and colouring not typical of the variety  early signs of germination (not more than 10% for any given batch)  traces of rubbing  slight marking caused by parasites or disease  small healed cracks  slight bruising, healed, unlikely to impair keeping qualities . ¢ . III . SIZING The onions must be graded for size. Sizing is determined by the maximum diameter of the equatorial section , on the following principles : (i) Pickling Onions 10 mm and over but under 15 mm 15 mm and over but under 20 mm 20 mm and over but under 30 mm 30 mm and over but under 45 mm with a tolerance, of 2 mm below the minimum or above the maximum limits . Official Journal of the European Communities w (ii ) Onions for consumption in the fresh state Minimum diameter : 40 mm with a maximum deviation of 20 mm between bulbs in the same package marked as containing one size . IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce in each package. A. Ouality tolerances (i) Class 1 : 10% by weight of produce which is substandard but satisfies the requirements for Class II . (ii ) Class II : 10% by weight of substandard produce not satisfying the minimum require ­ ments but fit for consumption . B. Size tolerance For onions to be consumed in the fresh state , 10% by weight per package of bulbs con ­ forming to the size immediately below or above the one specified on the package. C. Cumulative tolerances In no case may tolerances of quality and size taken together exceed 15% . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform and contain only onions of the same variety, quality and size . B. Packaging Onions may be put up :  arranged in layers  packed in bulk  in 'strings' (of not less than sixteen bulbs , with fully dried stems). They must be free , when packaged , from any foreign bodies . VI . MARKING Every package must bear the following particulars : Identification Packer 1 J Name and address or code mark .Dispatcher ) B. Nature of produce 'Onions' (when the contents of the package are not visible from the outside). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications  Class  Size  "Weight . E. Official control mark (optional). 118 Official Journal of the European Communities ANNEX 11/7 Common quality standards for apricots f I. DEFINITION OF PRODUCE This standard applies to apricots grown from varieties of Prunus Armeniaca L. to be supplied fresh to the consumer, apricots for processing being excluded. II . QUALITY REQUIREMENTS A. General The purpose of the standard is to define the quality requirements for dessert and culinary apricots at the dispatching stage, after preparation and packaging. B. minimum requirements ( i) The fruit must be :  intact  sound (subject to the special provisions for each class)  clean, in particular free from all traces of chemicals  free from abnormal external moisture  free from foreign smell or taste . (ii) The apricots must have been carefully hand-picked and be sufficiently developed. The state of ripeness must be such as to allow the fruit to withstand transport and handling, to remain in good condition until it reaches its place of destination and to meet market requirements there. C. Classification , (i) 'Extra ' Class Fruit in this class must be of superlative quality. In shape, development and colouring it must be ' typical of the variety, allowing for the district in which it is grown. It must have no defects . (ii) Fruit in this class must be of good quality. It must have the characteristics typical of the particular variety, allowing for the district in which the fruit is grown. The flesh must be perfectly sound. However, the following defects may be allowed :  a slight defect in shape or development  a slight defect in colouring  slight signs of rubbing t  slight signs of burning ¢ provided that they do not impair the external appearance of the fruit or its keeping qualities . Defects of elongated shape must not exceed 1 cm in length ; in the case of all other defects , the total area affected must not exceed 0-5 sq cm. (iii) Class II This class comprises fruit of marketable quality which does not qualify for inclusion in the higher classes but satisfies the minimum requirements specified above. Skin defects not liable , to impair the general appearance of the fruit or its keeping qualities are allowed, provided that they do not exceed 2 cm in length for defects of elongated shape or 1 sq cm for all other defects . Official Journal of the European Communities 119 III . SIZING Sizing is determined either by circumference or by the maximum diameter of the equatorial section ; it is compulsory for the 'Extra' Class and Class I. For Classes I and II the minimum size is fixed at 30 mm diameter ( 10 cm circumference), the maximum permissible deviation for fruit of the same size being 10 mm in diameter (3 cm in circumference). For the 'Extra' Class, it is for each country to determine the minimum size allowed according to the variety. This size may not, however, be smaller than the size fixed for the other classes . In any case, the maximum permissible deviation for fruit of the same size in this class shall be 5 mm in diameter (1-5 cm in circumference). IV. TOLERANCES Tolerances in respect of quality and size * are allowed for substandard fruit in each package . / A. Quality tolerances (i ) 'Extra ' Class : 5% by number or weight of fruit not satisfying the requirements for the class but satisfying the requirements for the class immediately below (Class I). (ii) Class I : 10% by number or weight of fruit not satisfying the requirements for the class but satisfying the requirements for the class below (Class II). (iii) Class I : 10% by number or weight of fruit not satisfying the minimum requirements but fit for consumption . B. Size tolerances For all classes : 10% by number or weight of fruit per package up to 1 cm more or less than the size stated on the package. C. Cumulative tolerances In no case may tolerances of quality and size together exceed :  10% for the 'Extra' Class  15% for Classes I and II . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only fruit of the same variety, quality and size, and for the 'Extra' Class, the contents must also be uniform in colour. B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used inside the package must be new and harmless to human food. When printed matter is used, the printing must be on the outside only, so as not to come into contact with the fruit. The fruit when packaged must be free from any foreign bodies . The fruit may be put up in one of the following ways : 1 . in small unit packages for direct sale to the consumer 2. arranged in one or more layers separated from each other 3 . in bulk, except for the 'Extra' Class . 120 Official Journal of the European Communities VI. MARKING Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer I I Name and address or code mark . Dispatcher J B. Nature of produce  'Apricots' (when the contents of the package are not visible from the outside)  Name of the variety for the 'Extra' Class and Class I. C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications. r Class  Size and/or number of units (except for produce packed in bulk). E. Official control mark (optional). ANNEX 11/8 Common quality standards for plums I. DEFINITION OF PRODUCE This standard applies to ' plums of varieties grown from the following :  Prunus domestica L. ,  Prunus institia L.  Prunus salicina Lindley (Prunus triflora Roxburgh) to be supplied fresh to the consumer, plums for processing being excluded . II . QUALITY REQUIREMENTS A. General . The purpose of the standard is to define the quality requirements for dessert and culinary plums at the dispatching stage, after preparation and packaging. B. Minimum requirements (i) The fruit must be :  intact  sound (subject to the special provisions for each class) i  clean, in particular free from all traces of chemicals  free from abnormal external moisture  free from foreign smell or taste. ( ii) The fruit must be sufficiently developed. The state of ripeness must be such as to allow the fruit to withstand transport and handling, to remain in good condition until it reaches its place of destination and to meet market requirements there. Official Journal of; the European Communities 121 C. Classification (i) 'Extra ' Class Fruit in this class must be of superlative quality. In shape, development and colouring it must be typical of the variety. It must be :  free from all defects .  practically covered by bloom, according to variety  of firm flesh . Fruit in the- 'Extra' Class must have been carefully hand-picked. (ii) Class I Fruit in this class must be of good quality . It must have the characteristics typical of the particular variety. However, the following are allowed :  a slight defect in shape  a slight defect in development  a slight defect in colouring. Skin defects not liable to impair the general appearance or keeping qualities may be allowed for each fruit, subject to the following provision :  defects of elongated shape must not exceed in length one-third of the maximum diameter of the fruit. In particular, healed cracks may be allowed for 'Golden gage '1 varieties . The stalk may be damaged or missing, provided that there is no risk of the fruit rotting in consequence. Fruit in Class I must have been carefully hand-picked. (iii) Class II This class comprises fruit of marketable quality which does not qualify for inclusion in the higher classes but satisfies the minimum requirements specified above. Skin defects not liable to impair the external appearance of the fruit or its keeping qualities are allowed provided that they do not exceed one-quarter of the whole surface . III . SIZING The fruit must be graded starting from a minimum size fixed by each country according to class and variety. IV. TOLERANCES Tolerances in respect of quality and size shall be allowed for substandard fruit in each package. A. Quality tolerances (i) 'Extra' Class 5% by number or weight of fruit not satisfying the requirements for the class but satisfying the requirements for the class immediately below (Class I). (ii) Class I 10% by number or weight of fruit not satisfying the requirements for the class but . satisfying the requirements for the class below (Class II). (iii) Class II 10% by number or weight of fruit not satisfying the requirements for the class but fit for consumption. 1 Definition : Gages (Green apricots, Dauphines, Greengages) having a green skin with a yellowish sheen. 122 Official Journal of the European Communities B. Size tolerances For all classes : 10% by number or weight of fruit conforming to the size immediately above or below that stated on the package. C. Cumulative tolerances In no case may tolerances of quality and weight taken together exceed :  10% for the 'Extra' Class  15% for Classes I and II . V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only fruit of the same variety, quality and size and, for the 'Extra' Class, the contents must also be uniform in colour . B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used must be new and harmless to human food . When printed matter is used, the printing must be on the outside only so as not to come into contact with the fruit . The fruit when packaged must be free from any foreign bodies . The fruit may be put up in one of the following ways : 1 . In small unit packages for direct sale to the consumer 2 . Arranged in one or more layers separated from each other 3 . In bulk, except for the 'Extra' Class . VI . MARKING . Each package must bear the following particulars legibly and indelibly marked on the outside : A. Identification Packer | [ Name and address or code mark .Dispatcher J B. Nature of produce  'Plums' (when the contents of the package are not visible from the outside)  Name of the variety for the 'Extra' Class and Class I. C. Origin of produce District of origin or national, regional or local trade name . ;D. Commercial specifications  Class  Size and/or number of units (except for produce packed in bulk). E. Official control mark (optional).